Citation Nr: 0422918	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-11 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the overpayment of $1,864.32, was properly created.



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel











INTRODUCTION

The veteran had active military service from June 1993 to 
March 1997. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which determined that the veteran's educational 
assistance had been changed, resulting in an overpayment of 
$1864.32.  

In the veteran's February 2003 notice of disagreement, he 
specifically requested a waiver of the debt in question due 
to not being at fault for the overpayment.  In its Statement 
of the Case (SOC), the RO wrote that the request for a waiver 
of debt would be sent to the Committee on Waivers 
(Committee).  If the issue of waiver of the debt in question 
has not already been adjudicated, the Board hereby refers it 
to the RO/Committee for proper adjudication.  The decision 
herein is limited in its scope to the question of whether the 
overpayment of $1864.32 was properly created.

The veteran's claim was remanded in March 2004 in order for 
the RO to inform the veteran on how it arrived at an 
overpayment of $1,864.32.  


FINDINGS OF FACT

1.  The veteran was enrolled in a program of education to 
achieve a bachelor's of arts degree during the period of 2002 
to 2003.

2.  The veteran was enrolled for 6 credits of courses at the 
Diablo Valley College during the period from September 3, 
2002, to December 11, 2002.
 
3.  The veteran received payment of $1,903.33, for enrollment 
in 6 credits during the term from September 3, 2002, to 
January 12, 2003.  
 
4.  The veteran was only due $39.01 for enrollment in 3 
credits during the period from September 3, 2002, to December 
11, 2002.  



CONCLUSION OF LAW

The overpayment of educational assistance benefits in the 
amount of $1864.32 was properly created. 38 U.S.C.A. §§ 3002, 
3011, 3452, 3685 (West 2002); 38 C.F.R. §§ 21.7020, 21.7120, 
21.7122, 21.7144 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Background

The veteran applied for VA education benefits in March 2001 
for a diploma in Network Systems Administration at Silicon 
Valley College.  The program was approved later that month, 
and the veteran took approved classes there in 2001 and 2002.

The veteran submitted a request for a change of VA education 
program or place of training form (VA Form 22-1995) in August 
2002.  The veteran wrote that he was pursuing a bachelor's 
degree at Diablo Valley College, after having completed his 
"AAS" degree at Silicon Valley College.  

A computerized printout of an enrollment certification (VA 
Form 22-1999-4) is of record, indicating that the form was 
signed in October 2002 by the certifying official at Diablo 
Valley College.  The form shows that 6 hours of credits had 
been certified towards the veteran's Bachelor of Arts degree 
in business administration.  It shows that enrollment began 
on September 3, 2002, and ended on December 11, 2002.  

A computerized printout of an enrollment certification (VA 
Form 22-1999-4) is of record, indicating that the form was 
signed in January 2003 by the certifying official at Diablo 
Valley College.  The form shows that 12 hours of credits had 
been certified towards the veteran's Bachelor of Arts degree 
in business administration.  It shows that enrollment began 
on January 13, 2003, and ended on May 23, 2003.

A computerized printout of a notice of change in student 
status form is of record, indicating that the form was signed 
in January 2003 by the certifying official at Diablo Valley 
College.  The form shows that for the period from September 
3, 2002, to December 11, 2002, the veteran was originally 
approved for 6 credit hours, but that an adjustment had to be 
made since the veteran was certified for a course (which was 
3 credit hours) not in the approved program.  

The RO wrote the veteran a letter in February 2003 telling 
him that his training time changed on September 3, 2002.  It 
wrote that his old rate from September 3, 2002, to September 
30, 2002, was $400, and the new rate beginning September 3, 
2002, and ending December 11, 2002, was $11.82.  The new rate 
beginning January 13, 2003, was listed as $900.  

In February 2003, the veteran asserted that it was the 
faculty's fault in overlooking that one of the classes he was 
taking in the Fall 2002 would not count towards his major.  
He wrote that it was the responsibility of the certifying 
officials to make sure that he was taking the proper courses.  

The RO reasoned in its' April 2003 SOC that the veteran's 
claim was denied, because the veteran was enrolled in 6 
credit hours, and Diablo Valley College notified the veteran 
that he had taken 3 credit hours that did not count towards 
the veteran's degree plan.  It noted that VA was precluded 
from paying for courses that did not count towards their 
degree plan.  It noted that the request for a waiver of debt 
would be sent to the committee on waivers.  

The veteran claimed in his April 2003 substantive appeal that 
the educational institution he was enrolled in was at fault.  
He asserted that it was their responsibility to make sure 
that the courses veterans were enrolled in met the 
requirements for the course of study.  He wrote that he was 
informed after the fact, and as a result, had become 
financially inconvenienced, and had incurred a financial 
hardship resulting from the delay of benefit payments.  

An audit worksheet was prepared in April 2003 showing that an 
overpayment of $1,864.32 was paid to the veteran.  It showed 
that from September 3 to 30, 2002, $373.33 was paid to the 
veteran, and that from October 1, 2002, to January 12, 2003, 
$1,530.00 was paid to the veteran, and that the veteran was 
only due $39.01 from September 3, 2002, to December 11, 2002.  

In a letter mailed to the veteran in June 2004, the RO 
informed the veteran how his debt of $1,864.33 was created, 
and provided him the relevant laws and regulations describing 
what the figures in the audit worksheet represented.  The RO 
explained to the veteran that the certifying official at his 
college informed the RO that 3 of the veteran's credits for 
the Fall term would not count towards his degree program, 
which dropped his total number of credits to 3 credits, 
meaning he could only be paid at the quarter-time rate.  


Analysis

The law provides that VA will approve and will authorize 
payment of educational assistance for an individual's 
enrollment in any course or subject which a State approving 
agency has approved and which forms a part of a program of 
education as defined by 38 C.F.R. § 21.7020(b)(23) (2003). 38 
U.S.C.A. §§ 3002(a)(3), 3452(c) (West 2002); 38 C.F.R. § 
21.7120 (2003).  A program of education, in pertinent part, 
is any unit course or subject or combination of courses or 
subjects, which is pursued at an educational institution. 38 
C.F.R. § 21.7020(b)(23).

The veteran has been previously determined to be eligible for 
Chapter 30 education benefits.  He is entitled to a monthly 
benefit for the period of time he is enrolled in, and 
satisfactorily pursing an approved program of education. 38 
U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7071 (2003).  
However, VA will not pay educational assistance for 
enrollment in any course that is not part of a veteran's 
program of education unless the person is enrolled in 
refresher courses, deficiency courses, or other preparatory 
or special education or training courses necessary to enable 
the person to pursue an approved program of education. 38 
C.F.R. §§ 21.7122(b) (2003).  Further, the amount of an 
overpayment of educational assistance paid to a veteran 
constitutes a liability of that veteran. 38 U.S.C.A. § 3685 
(West 2002); 38 C.F.R. § 21.7144(b) (2003).

Under 38 C.F.R. § 21.7136(e), the monthly rate for a veteran 
who is pursuing a course on a less than one-half-time basis 
is the lesser of the monthly rate stated in either paragraph 
(b) or (c) of this section, or the monthly rate of the cost 
of the course.  Since the veteran's period of duty was at 
least 3 years, his rate of payment is to be determined 
according to 38 C.F.R. § 21.7136(b), which provides for 
monthly payments of $200 for training on a one-quarter-time 
basis occurring before October 1, 2002, and $225 for training 
on a one-quarter-time basis occurring after October 1, 2002.  
38 C.F.R. § § 21.7136(a)(2)(i), 21.7136(b) (2003).  

In reviewing the facts of this case, the veteran was clearly 
enrolled during the Fall of 2002 at Diablo Valley College 
pursuing a bachelor's degree.  The certifying official at the 
college had originally certified 6 credit hours towards the 
veteran's degree, and the veteran was paid at the "halftime 
rate" from September 3, 2002, to January 12, 2003, for a 
total of $1,903.33.  However, an adjustment was made in 
January 2003 by the certifying official, wherein it was 
determined that 3 of the 6 credit hours were not in the 
veteran's approved program.  This meant that the veteran 
should not have been paid at the halftime rate for the Fall 
of 2003.  The audit worksheet shows that the veteran was only 
due the amount of the credit hours in question, totaling 
$39.01.  Under 38 C.F.R. § 21.7136(e), he was not entitled to 
payment at the quarter-time rate since the monthly rate of 
the cost of the course was less than the monthly rate stated 
in 38 C.F.R. § 21.7136(b).  When the amount due ($39.01) is 
subtracted from the amount paid ($1,903.33), then an 
overpayment of $1,864.32 is arrived at.  

The veteran was paid for a course that was not required as 
part of his education program. See 38 C.F.R. § 21.7122(b).  
An overpayment of $1864.32 was properly created as a result 
of the payment for the course, and the June 2004 letter 
mailed to the veteran explained how the debt was created.  
The veteran is liable for the overpayment debt. 38 C.F.R. § 
21.7144.  

The Board acknowledges the veteran's contentions that he was 
not at fault in creation of the debt at issue in this appeal.  
Nevertheless, the law is clear that the VA will not pay 
educational assistance for enrollment in any course that is 
not part of a veteran's program of education, except under 
certain circumstances, which are not present in this case. 38 
C.F.R. § 21.7122(b).  Further, the Board notes that in 
finding that the debt at issue in this case was properly 
created, the Board is not intimating any opinion as to the 
fault or responsibility for the creation of the debt, as that 
question goes to the issue of entitlement to waiver of the 
overpayment, which is not presently before the Board.  See 38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963,1.965 
(2003).  As the RO noted in its SOC, the request for a waiver 
of debt has been sent to the Committee on Waivers.  If it has 
not, the Board referred the issue of waiver of the debt to 
the RO/Committee in the introduction of this document.  

In summary, the Board finds that the overpayment of 
educational assistance benefits in the amount of $1864.32, 
paid pursuant to Chapter 30, Title 38, United States Code, 
was properly created.  The appeal is denied.

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law in November 2000.  To implement the provisions of 
the law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003)).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.

As noted above, the facts are not in dispute.  The veteran 
was enrolled in a program of education.  He received payment 
for a course that was not a part of that program of 
education.  Further development of the case would not change 
the facts in this matter. In other words, it is not the 
factual evidence that is dispositive of this appeal, but 
rather the interpretation and application of the governing 
statute.  Thus, it is not prejudicial to the veteran for the 
Board to proceed to issue a decision at this time without 
remanding the case to the RO for consideration under the 
VCAA.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

In cases such as this, where the disposition is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1999) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit going to the veteran). Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  
The appeal on the question of the validity of the debt is 
without legal merit and further development or analysis would 
not be productive. See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).


ORDER

An overpayment of educational assistance benefits in the 
amount of $1,864.32, paid pursuant to Chapter 30, Title 38, 
United States Code, was properly created; the appeal is 
denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



